

117 S2463 IS: To require agencies submit zero-based budgets.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2463IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Risch (for himself, Mr. Cruz, Mr. Crapo, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require agencies submit zero-based budgets.1.Zero-based budgets(a)DefinitionIn this Act:(1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.(2)Zero-based budgetThe term zero-based budget means a systematic budget analysis in support of decision making in which managers—(A)examine current objectives, operations, and costs;(B)consider alternative ways of carrying out their program or activity; and(C)rank different programs or activities by order of importance to the organization. (b)Zero-Based budgetsEvery sixth year, each agency shall submit to the Director of the Office of Management and Budget and the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives a zero-based budget for the next fiscal year and each of the 4 ensuing fiscal years.(c)RecommendationsIn addition to the zero-based budget required under subsection (b), each agency, except the Department of Defense and the National Nuclear Security Administration shall submit recommendations for which programs Congress should cut or reduce appropriations in an amount that equals not less than a 2-percent reduction from the previous year appropriation in discretionary spending. 